Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
In claim 8, “deaminating enzyme” is suggested to be amended to ‘deamidating enzyme’. 
Claim 9 is objection to for “wherein the enzyme material used is a bacterial strain of Chryseobacterium proteolyticum. It is suggested to amend the phrase to indicate that the source of the enzyme is this bacterium. 
Claim 9 is supposed to depend on claim 8. Dependence of claim 9 on claim 8 indicates that the deaminating enzyme of claim 8 is sourced from the bacterial strain of claim 9. 
Claims 14 and 16 depend on themselves. Correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12, 15,17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 at step h) recites heating the neutralized protein slurry containing enzyme to about 32-121C. It is not clear whether this heating stage is for activation of enzymatic reaction (since the slurry comprises the enzyme) or deactivation of the enzyme in the slurry. The upper limit of the range is basically used for sterilization and deactivation of enzymes. Clarification is required. 
Claim 15 is limited to a non-soy, legume protein material wherein at least 65% (dwb) of the protein is from non-soy legumes and at least 5% (dwb) of the protein is from nuts, grains, vegetables, fruits or combinations thereof. However, claim 15 depends on claim 1 and the method of claim 7 that is used to produce the non-soy protein of claim 1 is basically the use of non-soy legumes. Claim 15 appears to be a food composition, not a legume protein produced by the method of claim 7. Furthermore, the source of protein in all examples in the specification is pea protein that has been used in food product formulations. The language of claim 15 requires clarification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boursier et al. (US 2008/0226811, hereinafter R1) in view of Vlasie et al. (WO 2017/009100; hereinafter R2).
Claim 1 is limited to a non-soy protein comprising at least 50% dry weight  protein of which 20% (dwb) is soluble at about 21 C at pH 4-8. The protein material has a sedimentation number of less than about 10 (centrifugation method). Claim 7 is limited to a process of making the non-soy protein material of claim 1.
Claim 1- R1 discloses a pea protein composition comprising 70-95% protein (dwb). 
Claims 18, 19 - R1 discloses the use of pea protein isolate in producing textured foods. 
Claim 7 (steps a-f) - R1 discloses a process for producing pea protein isolate. The process comprises grinding pea material to produce a flour. The pea flour is suspended in water. The suspension is fractioned to isolate a protein rich-fraction. The protein component of the protein-rich fraction is isolated at isoelectric pH (pI). The precipitated protein component is separated by centrifugation. The precipitate is diluted with water to obtain a solid content of 15%-25%. The isolated and diluted protein is neutralized to pH 7-7.5. The neutralized protein is spray dried. [0090-0099]
Claim 7 (step c) - The fractionation of the flour-in-water suspension is carried out by hydrocyclones and centrifugal decanters. [0104]
Claims 1, 7, 13 - R1 discloses the isoelectric pH of pea proteins at pH 4.5. [0108] 
Claim 18 - The pea protein composition is advantageously used due to its quality parameters, for the manufacture of textured pea proteins. [0122].
Claim 7 (steps a-f) - Details of the process using pea flour are given in Example 1. [0177]
However, R1 is generally silent regarding the solubility of pea protein isolated according the inventive method.
Claims 1, 7 (steps g-i) - R2 discloses a process to improve solubility of a plant protein wherein plant protein is reacted with deiminase at a pH between 4 and 9. The plant protein shows improved property at a pH of between 5 and 8.5. The plant protein comprises pea protein. 
Claim 1, 8, 9 -R2 discloses that deiminase enzyme increases the solubility of the protein material by at least 20-95%. (page 2, lines 26-29)
Claims 1, 7 - R2 discloses various proteins that may be used in the process including pea protein. (page 3, para. 1)
Claim 10 - R2 discloses the pH (about 6.5) and temperature (35-45 C) for using deiminase enzyme (page 3, para. 2)
Claim 1 - The physical property of the processed protein is improved when measuring the physical property of the protein in solution having a pH between 5-8.5 (page 3, para. 3)
Claim 1 - R2 teaches that use of protein glutaminase, in addition to the deiminase, will further improve protein solubility. (page 5, para. 4)
Claims 8, 9 - R2 discloses that protein glutaminase may be sourced from Chryseobacterium proteolyticum and other microbial sources. (page 5, para. 5)
Claim 10 - R2 teaches of incubating the protein with deiminase and/or protein glutaminase at a pH between 5-8.5 and at 35-45 C. (page 6, para. 3)
Claim 18 - R2 discloses that plant protein used may be a plant-derived milk, e.g. pea milk, rice milk, almond milk; etc. (page 6, para. 4)
R2 discloses the reaction of pea protein and deiminase indicated by the amount of ammonia released. (Example 1, Table 1)
Claim 1 - Changes of protein solubilization after reacting with deiminase is depicted in Table 2. It is clearly shown that pea protein solubility is increased by 49% upon reaction with deaminase. (page 10, Table 2)
Claim 17 - R2 also shows the effect of a combination of deiminase and protein glutaminase on pea protein. Table 3 depicts percent solubilized protein at pH 6.5 a combination of deaminase and protein glutaminase. (page 11, Table 3). However, the use of a protease as recited in claim 17 would have been motivated for hydrolyzing the protein to increase the solubility and also exposing amino acids to the action of the other enzymes. 
It is noted that claims 1-5, 14-15 recite certain attributes of the non-soy protein, for instance nitrogen solubility index, protein dispersibility index, sensory attributes, or protein digestibility corrected amino acid score (PDCAAS, indicative of nutritional quality of the process protein). However, while R1 or R2 do not mention these attributes for the processed pea protein, since the protein being produced/processed by R1 is pea protein isolate and R2 is basically disclosing the process for increasing pea protein solubility using deiminase and protein glutaminase, the combination of processes of R1 and R2 is expected to produce pea protein having claimed attributes; because the substrate (pea protein) and the enzymes used (deiminase and protein glutaminase) are the same substrate and enzymes claimed. 
Claims 8, 9 - For examination purposes the deaminating enzyme of claim 8 is assumed to have been derived from Chryseobacterium proteolyticum of claim 9. However, R1 mentions this bacterium as one of the sources of protein glutaminase (deaminating enzyme). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791